from an order of the Family Court of Rensselaer County, entered March 16, 1978, which dismissed petitioner’s paternity petition and adjudged respondent not to be the father of her male child. The record reveals conflicting testimony as to when the relationship between petitioner and respondent terminated. Both parties agree that acts of sexual intercourse took place prior to the period of conception, but respondent asserts none occurred during such period. Other witnesses gave testimony concerning the length of petitioner’s relationship with respondent. However, the Family Court dismissed the petition without making any express findings of fact. At the minimum, substantial issues of credibility were raised at the hearing. Although heavy weight is afforded the decision of the Trial *696Judge on matters of credibility (Matter of Susan W. v Amhad Q., 65 AD2d 594; Matter of Gail O. v Van Randolph P., 60 AD2d 944), we cannot determine the basis of the Family Court’s adjudication herein due to the inadequacy of the decision below. The Trial Judge must accompany his decision with findings of fact to facilitate meaningful appellate review (Matter of Patricia O. v Tracy P.,35 AD2d 884; cf. Matter of Gray v Rose, 30 AD2d 138; Matter of Commissioner of Welfare of City of N. Y. v Jara, 23 AD2d 752). Accordingly, the determination of this appeal should be withheld and the matter should be remitted for the making of findings of fact, which shall be made, and the record thereof filed with the clerk of this court on or before August 6, 1979. Counsel for the respective parties may file supplemental briefs on or before September 7,1979. Decision withheld, and matter remitted to the Family Court of Rensselaer County for further proceedings not inconsistent herewith. Mahoney, P. J., Sweeney, Kane, Staley, Jr., and
Herlihy, JJ., concur.